DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.

Claim Objections
Claim 14 is objected to because of the following informalities: Claim 14 recites “The ink-receptive layer according to any of claim 7”. Applicants are advised to amend this phrase to recite “The ink-receptive layer according to claim 7”. Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites the phrase “such pores”. Applicants are advised to amend this phrase to recite “the pores”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8, 11, 13-14, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schottman et al (US 2003/0203991).

Regarding claim 7, Schottman et al discloses a coating composition for substrates such as paper or textiles, thereby providing a hydrophilic surface and making the substrates absorbable for inks (Abstract and [0057]-[0059]). According, the reference discloses an ink receptive layer as recited in the present claims. The coating composition comprises:
(a)	Colloidal metal oxide (disclosed as (c)) such as silica with an average  particle size of 100 to 800 Å, i.e. 10 to 80 nm, within the recited range of 2.0 to 150 nm ([0064] and [0133]). The amount of the silica is 0.01 to 25 wt. % of the composition ([0082]). Given that the reference discloses that a single metal oxide or a combination of metal oxide can be used, it is clear that the silica particles consist of colloidal silica as recited in the present claims, i.e. only one kind of colloidal silica is present in the composition ([0135]).
(b)	A multifunctional polymeric carrier such as polyester (disclosed as (a)) in the amount of 0.01 to 42 wt. % of the composition ([0062], [0066], and [0082]). 
(c)	A hydrophilic water-soluble polymer (disclosed as (b)) such as hydroxyethyl (meth)acrylate, i.e. a (meth)acrylate) polymer, in the amount of 0.001 to 25 wt. % of the composition ([0063]-[0067] and [0082]).
Based the amounts of silica (0.001 to 25 wt. %), hydroxyethyl methacrylate (0.001 to 25 wt. %), and polyester (0.01 to 42 wt. %) disclosed by the reference, it is determined that silica (recited as a) comprises 47.6 to 27.1 wt. %, based on recited ingredient (a)-(c), within the recited range of 0 to 75 w.t %; the polyester polymer (recited as b) comprises 47.6 to 45.6 wt. %, based on recited ingredient (a)-(c), within the recited range of 10 to 70 wt. %; and the (meth)acrylate polymer (recited as c) comprises 4.76 to 27.1 wt. %, based on recited ingredient (a)-(c), overlapping the recited range of 10 to 75 wt. %.
While the reference fails to exemplify the presently claimed ink receptive layer nor can the claimed ink receptive layer be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed ink receptive layer and the ink receptive layer disclosed by the reference, absent a showing of criticality for the presently claimed ink receptive layer, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the ink receptive layer which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 8, Schottman et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses silica in the amount of 47.6 to 27.1 wt. %, overlapping the recited range of 32 to 57 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 11, Schottman et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the silica has an average particle size of 10 to 80 nm, within the recited range of 4 to 95 nm.

Regarding claim 13, Schottman et al teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. (a 60-degree gloss of at least 50) would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 14, Schottman et al teaches all the claim limitations as set forth above. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients in the claimed amounts made by a substantially similar process. The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount. Therefore, the claimed effects and physical properties, i.e. (pores having a diameter of 0.05 micros or greater and wherein such pores are present in a density such that a cross-section of the ink receptive layer intersects 1 or more of such pores per 4.0 square microns) would naturally arise and be achieved by a composition with all the claimed ingredients. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01. If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Regarding claim 21, Schottman et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the composition comprises a cross linker ([0065]). Accordingly, it is clear that the composition is cross linked as recited in the present claims.

Regarding claim 22, Schottman et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the composition comprises a multifunctional cross linker such as multifunctional aziridine ([0065] and [0070]). Accordingly, it is clear that the composition is cross linked as recited in the present claims.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schottman et al (US 2003/0203991) as applied to claims 7-8, 11, 13-14, and 21-22 above, and in view of Shaw-Klein et al (US 2009/0123674).

The discussion with respect to Schottman et al as set forth in Paragraph 8 above is incorporated here by reference.

Regarding claim 12, Schottman et al teaches all the claim limitations as set forth above. Additionally, the reference discloses multifunctional polymeric carriers (disclosed as a) such as polyurethane ([0066]). However, the reference does not disclose sulfonated polyester as recited in the present claims. 
Shaw-Klein et al discloses an ink- recording element comprising polymeric binders such as polyurethane and sulfonated polyester (Abstract and [0050]). In view of Shaw-Klein 's recognition that polyurethane and sulfonated polyester are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute polyurethane with sulfonated polyester and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

Regarding claim 18, Schottman et al teaches all the claim limitations as set forth above. Additionally, the reference discloses water-soluble polymers (disclosed as b) such as hydroxypropyl cellulose ([0067]). However, the reference does not disclose polyurethane as recited in the present claims. 
Shaw-Klein et al discloses an ink- recording element comprising polymeric binders such as hydroxypropyl cellulose and polyurethane (Abstract and [0050]). In view of Shaw-Klein 's recognition that hydroxypropyl cellulose and polyurethane are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute hydroxypropyl cellulose with polyurethane and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 7-8 and 11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim 1 of copending Application No. 17/252,983 (published as US PGPub 2021/0124575). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below. 	

Claim 1 of copending Application No. 17/252,983 recites a coatable composition for the formation of an ink-receptive layer comprising 0 to 60 wt. % colloidal silica with an average particle size of 2.0 to 150 nm, overlapping the recited range of 8.0 to 75 wt. % recited in instant claim 7. The composition further comprises 30 to 100 wt. % of a polyester polymer overlapping the recited range of 10 to 75 wt. %; and 0 to 10 wt. % of a polyurethane or (meth)acrylate polymer, overlapping the recited range of 10 to 75 wt. %. 
Furthermore, it is noted that the amount of silica recited in claim 1 of the copending application overlaps that recited in instant claim 8 and the colloidal silica average particle size in claim 1 of the copending application overlaps that recited in instant clam 11

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but are moot in light of the new grounds of rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767